DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e)  as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/846,266 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Several components have broader ranges in the instantly claimed glass than in the ranges recited in the provisional application. For instance, the SiO2 range in the provisional application is 54-64 weight percent where instant claim 21 recites a range of 51-64 SiO2 and instant claim 28 recites a range of 51-65 SiO2 This is a non-limiting example.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 has been considered by the examiner.

Drawings
	The original drawings received on 29 January 2021 are accepted by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausrath et al., International Patent Publication WO 2014/062715 A1.
Hausrath et al. disclose a glass having the following composition in terms of weight percentages: SiO2 45-65, Al2O3 12-27, TiO2 0-3, CaO 2-10, MgO 5-15, Na2O 0 to about 1, ZrO2 0-5, and Y2O3 0.01-14.5.  See Abstract and the entire specification, specifically, paragraph [0005]. Hausrath et al. disclose that the glass is a fiber.  See paragraph [0004]. Hausrath et al. disclose that the glass fiber is used to make twisted or untwisted yarns, felts, knitted or woven fabrics, and non-woven fabrics.  See paragraphs [0009] and [0016]. Hausrath et al. disclose that the glass fiber fabrics can be used in composite materials when they are added to and organic and/or inorganic matrix, specifically when used to form compounded thermoplastic matrix products.  See paragraphs [0036] and [0052]. Hausrath et al. disclose that the glass fiber composite materials are used for numerous applications including but not limited to: applications which need a high strength, are stiff and have a low weight : including aerospace vehicles, wind turbine blades, cement boards, and other applications where a glass fabric is imbedded in an organic, inorganic, or organic-inorganic matrix material such as circuit boards. See paragraphs [0016]-[0020], [0036] and [0052]. The compositional ranges of Hausrath et al. are sufficiently specific to anticipate the glass as recited in claims 21-40. See MPEP 2131.03. Furthermore, Hausrath et al. disclose Examples 1-4 and 11, which anticipate the compositional ranges of claims 21-34. See Tables 1 and 2.

Claims 28-34 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teschner et al., U.S. Patent Application Publication US 2011/0236684 A1.
Teschner et al. disclose a glass having the following composition in terms of weight percentages: SiO2 62-66, Al2O3 14-16.4, TiO2 0.8-1.2, CaO 10-12, MgO 4-6, ZnO 0.8-1.5, Li2O+Na2O+K2O 0.2-0.6, CeO2 0.2-0.5, and TeO2+HfO2+La2O3 ≤0.5.  See Abstract and the entire specification, specifically, paragraph [0043]. Teschner et al. disclose that the glass is a fiber.  See paragraph [0001]. Teschner et al. disclose that the glass is a fiber is used in Hi-Tech sandwich building parts and GFRP products (reinforced plastics).  See paragraph [0001].  Teschner et al. disclose that the glass can be used as an E-glass fiber or (Electric glass fiber) which has good insulating properties. E-glass fibers are combined with a resin material to make printed circuit boards See paragraphs [0001]-[0002], [0053]-[0059].  The compositional ranges of Teschner et al. are sufficiently specific to anticipate the glass as recited in claims 28-34 and 38-40. See MPEP 2131.03. Furthermore, Teschner et al. disclose Examples 1-3, which anticipate the compositional ranges of claims 28-34. See paragraphs [0049], [0087], and [0091].

Claims 21-27 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Teschner et al., U.S. Patent Application Publication US 2011/0236684 A1.
Teschner et al. teach a glass having the following composition in terms of weight percentages: SiO2 62-66, Al2O3 14-16.4, TiO2 0.8-1.2, CaO 10-12, MgO 4-6, ZnO 0.8-1.5, Li2O+Na2O+K2O 0.2-0.6, CeO2 0.2-0.5, and TeO2+HfO2+La2O3 ≤0.5.  See Abstract and the entire specification, specifically, paragraph [0043]. Teschner et al. teach that the glass is a fiber.  See paragraph [0001]. Teschner et al. teach that the glass is a fiber is used in Hi-Tech sandwich building parts and GFRP products (reinforced plastics).  See paragraph [0001].  Teschner et al. teach that the glass can be used as an E-glass fiber or (Electric glass fiber) which has good insulating properties. E-glass fibers are combined with a resin material to make printed circuit boards See paragraphs [0001]-[0002], [0053]-[0059].  
Teschner et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 21-27 and 35-37.  However, the weight percent ranges taught by Teschner et al. have overlapping compositional ranges with instant claims 3, 23-26, and 32.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,278,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,278,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
30 September 2022